TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 27, 2013



                                      NO. 03-11-00802-CV


        Southwest Pharmacy Solutions, Inc. d/b/a American Pharmacies, Appellant

                                                 v.

              Texas Health and Human Services Commission; and Kyle Janek,
               solely in his official Capacity as Executive Commissioner of the
                 Texas Health and Human Services Commission, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND HENSON;
                    JUSTICE HENSON NOT PARTICIPATING
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.